Conford, P. J. A. D.,
Temporarily Assigned, concurring in result. In this case the Court denies appellant the right of *43redemption from a tax foreclosure judgment of certain realty beneficially owned by her notwithstanding that it has, in a companion case decided today,1 held the In Rem Tax Foreclosure Act (1948), N. J. S. A. 54:5-104.29 et seq., unconstitutional to the extent that it does not require mailing of notice of the foreclosure to the person last shown as owner on the city’s tax records. The Court so rules on the ground that, according to the record in this case, notice was in fact mailed to the corporation which was the taxpayer of record at the address of record. The Court rejects appellant’s argument that under the leading case of Wuchter v. Pizzutti, 276 U. S. 13, 24, 48 S. Ct. 259, 262, 72 L. Ed. 446 (1928), due process will be held to have been denied if proper notice is not commanded by the applicable statute although in fact actually given. The Court considers that the WucMer rule has been abandoned by the United States Supreme Court p. 41.
I doubt whether the Court has satisfactorily dissipated the WucMer bar against denial of relief to appellant consistent with its adjudication of the invalidity of our In Bern tax foreclosure statute on due process grounds. But I need not come to a conclusion on the point as I disagree with the Court’s decision on the matter of the constitutionality of the statute for the reasons set forth at length in my dissenting opinion in the TownsMp of Montville case. As I deem the statute entirely unexceptionable and as it was followed in the present case in respect of publication and posting of notice, I regard appellant’s position in this regard as without merit.
Appellant’s other points are without merit.
As to the contention that the act authorizes foreclosure only on vacant lands, I concur in the Court’s disposition of the point.
Appellant also argued in the lower courts that since she had tendered $5,000 on account of the arrearages on July 10, 1970, the institution of the foreclosure on January 8, 1973 *44violated the asserted requirement of N. J. S. A. 54:5-104.34 that all taxes assessed against the land for the four years preceding the commencement of the action be unpaid. Appellant’s affidavit averred that she visited the tax office to make payment of taxes on another property she owned (her brief fixes the date as July 10, 1970) and tendered $5,000 on account of the arrearages on the subject property. This was refused by a Mr. Burns who said that full payment was required. Mr. Burns, Deputy Tax Collector, filed an answering affidavit denying any tender by appellant of any sum. He stated that the established practice, in the event of a tender of part payment, would have been for him to refer the request to the Tax Collector or the Director of Eevenue and Finance.
In my view of the applicable law, appellant’s contention has no substance even if her assertion of tender of part payment is accepted as true. In the first place, N. J. S. A. 54:5-104.34 was amended by L. 1968, c. 464 to preclude institution of the action “unless * * * [a] 11 or any portion of the general land taxes levied and assessed against the land for 482 months next preceding the commencement of the action * * * remains unpaid.” Since realty taxes are payable quarterly on the first days of February, May, August and November of the current year, after which they are delinquent, N. J. S. A. 54:4—66, institution of the instant foreclosure on January 8, 1973 would have been precluded, insofar as the applicable section is concerned, only if part or all of the quarterly tax obligations due for each of the 16 quarters preceding January 8, 1973 (date of institution of the foreclosure) was unpaid on that date. The sixteenth preceding quarterly obligation was that due November 1, 1968.
Assuming the city had accepted appellant’s tender of $5,000 in July 1970 it would have been the city’s right and *45duty to apply the payment first to the tax obligation for which the tax sale took place, i.e., the lien for 1966. N. J. S. A. 54:5-58; cf. State v. Erie Railroad Co., 23 N. J. Misc. 203, 212 (Sup. Ct. 1945). This amounted to $5,209.40 plus additional interest as of July 10, 1970 of $1,167.95, or a total of $6,377.35. The alleged tender of $5,000 was obviously insufficient even to discharge the 196'6 obligation, much less those for any of the tax quarters owing on and after November 1, 1968. The position of the appellant in this regard is thus undermined even if one accepted her affidavit as true. There is the further consideration that the only-express provision in the statutes authorizing part payment on account of delinquent taxes is that set forth in N. J. S. A. 54:5-19, which permits a municipality by resolution to agree to accept payment of delinquencies in installments over five-year periods. No such resolution was ever adopted as to this' property.
Justice Mountain and Justice Clifford join in this opinion.
Mountain and Clifford, J. J., and Judge Conford concurring in the result.
For affirmance — Chief Justice Hughes, Justices Mountain, Sullivan, Pashman, Clifford and Schreiber and Judge Confoed — 7.
For reversal — None.

Township of Montville v. Block 69, Lot 10, etc.


The figure “48” was changed to “21” by amendment in L. 1974, c. 91, sec. 5.